EVERETT, Senior Judge
(concurring in part and dissenting in part):
I agree that, given the nature of the military judge’s response to the initial objection, it is not clear that he ultimately considered the challenged evidence for any purpose at all. I am not so sure as the majority, though, that the burden of definitively resolving the matter on the record rested with the defense and that, otherwise, the defense can be charged with waiving the issue.
Mil.R.Evid. 103(a)(1), Manual for Courts-Martial, United States, 1984, requires an objection to evidence if later complaint is to be heard on appeal; the defense entered such an objection here. If the military judge elects to defer his ruling until he has *188a fuller picture of the case, it seems to me that it is the judge’s responsibility ultimately to ensure that he does enter his ruling— not the defense’s burden to enter a second objection when, in reality, a ruling to the first is yet outstanding.
In any event, even considering the severe sentence adjudged and approved, I am convinced that the challenged evidence played no significant role in the adjudged sentence and that, certainly, any arguable effect does not continue to be reflected in the approved sentence. See Art. 59(a), Uniform Code of Military Justice, 10 USC § 859(a).
I am compelled, however, to reiterate my disagreement with the willingness of my Brothers on this Court to encompass such evidence as that in question here within “aggravating circumstances directly relating to or resulting from the offenses of which the accused has been found guilty.” See RCM 1001(b)(4), Manual, supra. I have expressed my views on this language in my separate opinions in each of the cases cited by the majority: Quite simply, I believe that evidence of uncharged misconduct is not admissible in aggravation — no matter how similar it might be to the charged offenses — unless it literally directly relates to or results from the charged offenses. Indeed, I strongly urge that anyone interested in this conflict read carefully the three cases out of Courts of Military Review that are cited in the Drafters’ Analysis to reflect what they intended by this language in this rule. Manual, supra at A21-64 (Change 3).